Citation Nr: 0016488	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a bilateral hearing loss disability.

2.  Whether a claim of entitlement to service connection for 
a bilateral hearing loss disability is well grounded.    

3.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a bilateral hearing loss disability.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss 
disability was denied by the RO in August 1994. 

2.  In a November 1997 statement, a private physician has 
opined that, based on the veteran's recitation of history, a 
current bilateral hearing loss disability resulted from the 
veteran's active military service.  This statement bears 
directly on the claim of service connection for a bilateral 
hearing loss disability and is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and that claim is plausible


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service 
connection for a bilateral hearing loss disability is final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.302 (1999).

2.  Evidence received since the August 1994 rating decision 
serves to reopen the veteran's claim for service connection.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).

3.  A claim for service connection for a bilateral hearing 
loss disability is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a bilateral hearing loss disability 
was denied by the RO by means of an August 1994 rating 
decision at which time the veteran was furnished with notice 
of the decision.  The RO considered the evidence of record, 
which included service medical records as well as the report 
of VA examinations conducted in May 1994.  The RO denied the 
claim as the evidence did not show that the veteran's hearing 
loss disability was manifested during service or manifested 
to a compensable degree within one year after separation from 
service.  The record does not show that a notice of 
disagreement was filed or that an appeal was perfected within 
one year after notification of the RO's decision.  Therefore, 
the decision of August 1994 became final in August 1995 (one 
year after notification).  38 C.F.R. § 3.104 (1999).

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, which bears on the question 
of whether a bilateral hearing loss disability was incurred 
in or aggravated by his active service or is proximately due 
to a disease or injury incurred in or aggravated by service.

The pertinent evidence submitted after the August 1994 rating 
decision includes a November 1997 statement with attached 
audiological reports from Dr. Lawrence J. Danna, a private 
physician.  The audiological results indicate that the 
veteran had a normal left ear and sensorineural hearing loss 
in the right ear in May 1985; and moderate to severe 
bilateral high frequency sensorineural hearing loss in 
November 1997.  He recommended that the veteran have binaural 
hearing aids.  Dr. Danna stated that the veteran "was 
exposed to 5 inch gun mount [sic] while enlisted in the Navy 
with no ear protection."  He opined that the type of hearing 
loss that the veteran has is caused from such exposure and 
"was a direct result of this exposure he had during his 
enlistment in the Navy."  

The statement from Dr. Danna corroborates the veteran's 
contentions and indicates that his current bilateral hearing 
loss disability is historically related to his active naval 
service.  Accordingly, the evidence submitted subsequent to 
the August 1994 rating decision is sufficient to reopen the 
veteran's claim for service connection for a bilateral 
hearing loss disability as it presents evidence that bears 
directly and substantially upon the specific matter under 
consideration and is neither cumulative nor redundant.  
Additionally, the new evidence, in connection with evidence 
previously assembled is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, pursuant to 38 C.F.R. § 3.156 
(1999) the issue of entitlement to service connection for a 
bilateral hearing loss disability is reopened.  

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  This question will be addressed below.


II.  Entitlement to Service Connection for a Bilateral 
Hearing Loss Disability

Having reopened the veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability, it is 
necessary for the Board, to adjudicate his claim based on all 
the available evidence.  See Elkins, supra, and Winters, 
supra

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater.  Likewise, a 
disability may be established if the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz show 26 decibels or greater.   Finally, impaired 
hearing will also be considered a disability when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  38 C.F.R. § 3.385 (1999).

Post service VA and private medical evidence shows that the 
veteran has a current bilateral hearing loss disability.  A 
May 1994 VA audiological examination report found that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
60
65
70
LEFT
10
20
25
60
65

The veteran's average puretone threshold was 59 Hz in the 
right ear and 43 Hz in the left ear.  Speech audiometry 
revealed speech recognition ability of 74 percent in the 
right ear and of 88 percent in the left ear.  Similarly, 
private medical evidence dated in November 1997 indicates 
that the veteran has moderate to severe bilateral high 
frequency sensorineural hearing loss with discrimination 
scores at 80 percent for the right ear and 84 percent for the 
left ear.  

While the evidence shows that the veteran currently has a 
bilateral hearing loss disability, the evidence does not show 
that the veteran had a bilateral hearing loss disability 
during his active military service.  Service medical records 
are silent for any inservice complaint, treatment, or 
diagnosis of a hearing loss disability.  On the contrary, a 
March 1958 physical examination report and an October 1960 
separation examination report indicate that whispered voice 
was 15/15 bilaterally.  

Although a disability is not shown in service, the veteran is 
competent to testify that he was exposed to gunfire and noise 
while on active duty.  As indicated previously, Dr. Danna had 
advanced an opinion that the veteran's current bilateral 
hearing loss disability resulted from exposure to 5-inch guns 
during his active service in the navy.  The Board notes that 
service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  Evidentiary 
assertions must be accepted as true for the purpose of 
determining whether the claim is well grounded except where 
the assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board finds that Dr. Danna is competent to express an opinion 
as to the etiology of the veteran's current hearing loss 
disability. 

Accordingly, based on the discussion above, the Board finds 
that the veteran's claim of entitlement to service connection 
for a bilateral hearing loss disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

It is now incumbent upon VA to reconsider this claim on the 
merits; therefore, pursuant to Bernard v. Brown, 4 Vet.App. 
384 (1993), this claim is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a bilateral hearing 
loss disability.  Having been reopened, the claim for 
entitlement to service connection for a bilateral hearing 
loss disability is well grounded.


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for a bilateral hearing loss 
disability has been reopened.  In addition, the Board has 
determined that this claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, he has presented a claim that is plausible. 
The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The claim is 
therefore remanded.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

Moreover, after a review of the record, to include the 
recently submitted new and material evidence, it is the 
decision of the Board that additional development of the 
evidence would be helpful.  In particular, the Board notes 
that Dr. Danna's opinion is based on the veteran's recitation 
of history.  Post service treatment records first indicate a 
hearing loss disability in May 1985, nearly 25 years 
following the veteran's separation from active duty.  The 
Board is not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history. 
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).   The evidence does not show 
that Dr. Danna reviewed the veteran's service medical records 
or any other related documents which would have enabled him 
to form an opinion on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993). 

The Board feels that a VA examination would be probative to 
ascertain the etiology of the veteran's current bilateral 
hearing loss disability.  In light of the Court's ruling in 
Godfrey, the examiner must have access to and review the 
veteran's claims folder to include service medical records.  
 
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his bilateral 
hearing loss disability since November 
1997.  Upon receipt of any and all such 
names, and duly executed authorization 
for the release of medical records if 
appropriate, the RO should obtain legible 
copies of all clinical records compiled 
pursuant to that treatment, and associate 
those records with the veteran's claims 
folder.

2.  The veteran should then be accorded a 
VA audiological examination. The 
veteran's claims folder must be furnished 
to the examiner prior to his or her 
examination of the veteran, for review 
and referral.  The examiner should 
initially identify the nature of any 
hearing loss disability that is 
identified on examination.  The examiner 
should also give an opinion as to the 
relationship of any hearing loss 
disability and the veteran's active 
military service.  The examiner should 
indicate whether it is:

a.  "more likely than not" (i.e. 
the probability is greater than 50%) 
that the veteran's current hearing 
loss disability is etiologically 
related to his active service; 

b.  "as least as likely as not" 
(i.e. the probability is equal to or 
greater than 50%) that the veteran's 
current hearing loss disability is 
etiologically related to his active 
service; or 

c.  "not as least as likely as 
not" (i.e. the probability is less 
than 50%) that the veteran's current 
hearing loss disability is 
etiologically related to his active 
service. 

3.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted in support of 
the veteran's claim while the case is in 
remand status.  In addition, the RO 
should advise the veteran that failure to 
comply with requests made of him pursuant 
to this Remand may result in adverse 
action with regard to his claim, to 
include denial thereof.

4.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a 
bilateral hearing loss disability can now 
be granted.  If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as appropriate.  

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.  The purpose of this 
REMAND is to obtain additional evidence.  No inference should 
be drawn regarding the final disposition of this claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	

		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

